Citation Nr: 0714057	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-12 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In an October 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a September 2006 Order, based upon a Joint Motion for Remand, 
the Court vacated the Board's October 2005 decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  The Joint Motion will be discussed in 
greater detail below.  
 
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from PTSD as a 
result of a sexual assault during service.   

Due to the sensitive nature of a claim of this type, special 
consideration must be given to alternate sources of evidence, 
such as evidence indicating a change in behavior, should be 
developed.  See Patton v. West, 12 Vet. App. 272 (1999); 
38 C.F.R. § 3.304(f)(3) (2006).  In the September 2006 Joint 
Motion for Remand it was noted that the veteran's service 
personnel records were a potential source of evidence of a 
change in the veteran's behavior after the alleged personal 
assault.  Those records have not yet been obtained.  
Accordingly, efforts must be made to obtain those records.  

Additionally, the Joint Motion indicated that based upon the 
nature of this claim, the veteran had not received adequate 
notice of the evidence which could support his claim in the 
April 2002 and July 2004 VCAA letters.  Specifically the 
veteran must be informed in writing that: 

"...credible supporting evidence of a stressor may 
include (1) 'evidence from sources other than the 
veteran's service records' or (2) 'evidence of 
behavior changes.'"

The October 2004 psychological evaluation indicated that the 
veteran was in receipt of Social Security Administration 
(SSA) Disability compensation, due in part to a mental health 
disorder.  The veteran's SSA records are not of record.  
Efforts therefore should be made to obtain the veteran's SSA 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award disability compensation 
benefits]; see also 38 C.F.R. § 3.159(c)(2) (2003) [VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency]. 

In March 2007 correspondence to VA, the veteran's attorney 
submitted several new lay statements in support of the 
veteran's claim.  The veteran's attorney specified that 
consideration of this new evidence by the Agency of Original 
Jurisdiction (AOJ) was expressly not waived.  In any event, 
since this case is being remanded, the AOJ will have the 
opportunity to review the additionally submitted material.

Accordingly, the case is REMANDED for the following actions:

1.   VBA should contact the veteran in writing and 
provide with notice that he may submit alternative 
forms of evidence as contemplated in 38 C.F.R. 
§ 3.304(f)(3) and that he specifically should be 
notified that evidence supporting verification of 
his claimed stressor may include (1) evidence from 
sources other than the veteran's service records; 
or (2) evidence of behavior changes.

2.  VBA should contact the service department and 
request the veteran's complete service personnel 
records.  Any records so obtained must be 
associated with the veteran's VA claims folder.  If 
the records are unavailable, that should also be 
noted in the veteran's claims folder.  

3.  VBA should also obtain copies of the SSA 
disability determination letter pertinent to the 
veteran's claim for Social Security disability 
benefits, along with copies of all medical records 
relied upon in reaching that determination. All 
efforts in this regard should be documented in the 
claims folder.

4.  Following completion of the foregoing and any 
other development that it deems necessary, VBA 
should readjudicate the veteran's claim of 
entitlement to service connection for PTSD.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
with copies of a supplemental statement of the case 
and given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



